Exhibit 10.3

 

Social Award Agreement

 

This Social Award Agreement (this “Agreement”) is made as of May 7, 2019 by and
between SciPlay Corporation, a Nevada corporation (“SciPlay”), and Barry L.
Cottle (“Executive”).

 

WHEREAS, Scientific Games Corporation, a Nevada corporation (“SciGames”), and
Executive entered into an Employment Agreement, dated as of May 4, 2018 and
effective as of June 1, 2018 (the “Employment Agreement”);

 

WHEREAS, pursuant to the Employment Agreement, Executive was entitled to receive
incentive compensation from SciGames pursuant to a 2018-2020 LTIP in return for
Executive’s services on behalf of, and benefiting, SciGames’ Social Gaming
business since January 1, 2018;

 

WHEREAS, SciGames and Executive entered into an Amendment to Employment
Agreement, dated as of May 7 2019, that would cancel Executive’s right to the
2018-2020 LTIP conditioned upon the effectiveness of this Agreement, which
provides the Social Award (as defined below) as a replacement award for the
2018-2020 LTIP, and the effectiveness of the grant of the Social Award;

 

WHEREAS, SciGames has been pursuing a potential initial public offering of a
minority stake in its Social Gaming business, which would involve the issuance
and sale of shares of Class A common stock of SciPlay (such shares, the “SciPlay
Shares” and, such offering, the “Social IPO”);

 

WHEREAS, following the Social IPO, SciPlay will be the sole manager of SciPlay
Parent Company, LLC, a Nevada limited liability company (“SciPlay Parent”);

 

WHEREAS, in anticipation of, and following, the Social IPO, Executive is
expected to serve as Executive Chairman of SciPlay and provide substantial
services on behalf of SciPlay and its subsidiaries and affiliates, including
SciPlay Parent; and

 

WHEREAS, in connection with the Social IPO, the parties desire to provide
Executive with a long-term incentive award on the terms and conditions set forth
below.

 

NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Effectiveness. This Agreement shall
become effective upon the consummation of the Social IPO (such date, the
“Effective Date”). The parties hereto acknowledge that this Agreement is
expressly contingent upon the consummation of the Social IPO and that in the
event SciGames determines not to consummate the Social IPO, this Agreement shall
be null and void ab initio.

 

2.                                      Definitions.  Capitalized terms used but
not defined herein have the meanings ascribed to them in the Employment
Agreement. As used in this Agreement, the following terms have the following
meanings:

 

a.              “2017 Adjusted EBITDA” means $100 million.

 

b.              “2017 Revenue” means $360 million.

 

1

--------------------------------------------------------------------------------



 

c.               “2020 Adjusted EBITDA” means Adjusted EBITDA for SciPlay and
its subsidiaries for the 2020 fiscal year excluding: (i) non-recurring or
one-time financial results that the Committee determines must be excluded to
ensure 2017 Adjusted EBITDA and 2020 Adjusted EBITDA are calculated on the same
basis; (ii) the impact (positive or negative) of any acquisitions, joint
ventures or other similar transactions completed on or after January 1, 2018
(collectively, “Transactions”), as determined by the Committee; and
(iii) expenses that the Committee determines would not have been incurred by the
Pre-IPO Business, such as expenses associated with being a public company. For
the avoidance of doubt, 2020 Adjusted EBITDA shall be calculated on a basis
consistent with 2017 Adjusted EBITDA both with respect to accounting principles
and types of exclusions in a manner that is not to the benefit or the detriment
of Executive; provided that the Committee shall retain discretion to provide for
different treatment with respect to different Transactions, based on
considerations such as the applicable Transaction’s structure or financing
arrangements.

 

d.              “2020 Revenue” means the Revenue of SciPlay and its subsidiaries
for the 2020 fiscal year excluding: (i) non-recurring or one-time financial
results that the Committee determines must be excluded to ensure 2017 Revenue
and 2020 Revenue are calculated on the same basis; and (ii) the impact (positive
or negative) of any Transactions, as determined by the Committee. For the
avoidance of doubt, 2020 Revenue shall be calculated on a basis consistent with
2017 Revenue both with respect to accounting principles and types of exclusions
in a manner that is not to the benefit or the detriment of Executive; provided
that the Committee shall retain discretion to provide for different treatment
with respect to different Transactions, based on considerations such as the
applicable Transaction’s structure or financing arrangements.

 

e.               “Committee” means the Compensation Committee of the Board of
Directors of SciPlay.

 

f.                “Adjusted EBITDA” means earnings before interest, tax,
depreciation and amortization expense, adjusted to exclude:  (i) contingent
acquisition consideration; (ii) restructuring and other, which includes charges
or expenses attributable to: (1) employee severance; (2) management changes;
(3) restructuring and integration; (4) M&A and other, which includes: (A) M&A
transaction costs; (B) purchase accounting adjustments; (C) unusual items
(including certain legal settlements); and (D) other non-cash items; and
(5) cost-savings initiatives; (iii) stock-based compensation expense; (iv) loss
(gain) on debt financing transactions; and (v) other non-operating expenses
(income) including foreign currency (gains) and losses.

 

g.               “Plan” means the SciPlay Corporation Long-Term Incentive Plan
or, if by a different name, the long-term equity incentive plan of SciPlay in
effect upon the consummation of the Social IPO.

 

h.              “Pre-IPO Business” means SciGames’ Social Gaming business, which
for the 2017 fiscal year was comprised of SG Nevada Holding Company II, LLC (now
known as SG Social Holding Company II, LLC) and all of its subsidiaries;
provided that the Committee shall determine what constitutes the Pre-IPO
Business.

 

i.                  “Qualifying SciPlay Termination” means a termination of
Executive’s employment as Executive Chairman by SciPlay without Cause or a
termination of Executive’s employment as Executive Chairman by Executive for
Good Reason. Good Reason as used in this definition shall also include a
termination of Executive’s employment as Executive

 

2

--------------------------------------------------------------------------------



 

Chairman of SciPlay as a result of SciGames requiring Executive to resign his
position as Executive Chairman of SciPlay in order to retain a position with
SciGames or its affiliates.

 

j.                 “Revenue” means revenue, as determined in accordance with
U.S. Generally Accepted Accounting Principles.

 

3.                                      Social Award Grant. The “Social Award”
shall consist of performance-conditioned restricted stock units (“PRSUs”) with
respect to SciPlay Shares.  The Social Award shall be granted effective as of
the later of the consummation of the Social IPO and the first date on which the
Plan has been approved by the Board of Directors of SciPlay and SciPlay’s
stockholders. The target number of PRSUs subject to the Social Award shall be
equal to the number of SciPlay Shares determined by dividing $12 million by the
initial offering price of a SciPlay Share in the Social IPO, as determined by
the Pricing Committee (or other applicable committee) of the Board of Directors
of SciPlay.

 

4.                                      Vesting. Provided (x) Executive remains
an employee or director of SciPlay or any of its subsidiaries or of SciGames or
any of its subsidiaries, in either case, through December 31, 2020 or (y) if
Executive’s employment is terminated earlier by SciPlay and SciGames and their
respective subsidiaries without Cause or by Executive for Good Reason (in the
case of (y), subject to Executive’s compliance with Section 4(k) of the
Employment Agreement), one-third of the target number of PRSUs subject to the
Social Award shall vest and become payable based on 2020 Revenue (the “Revenue
PRSUs”) and two-thirds of the target number of PRSUs subject to the Social Award
shall vest and become payable based on 2020 Adjusted EBITDA (the “AEBITDA
PRSUs”), in each case, as set forth below; provided that, in the event that
Executive receives a notice of termination without Cause from either SciPlay or
SciGames and not from the other entity, then Executive shall also be deemed to
have been terminated without Cause from such other entity if (1) Executive has
incurred a “separation from service” (as defined in Treas. Reg.
Section 1.409A-1(h)) from such other entity as a result of such other entity
reducing the scope of services to be provided by Executive and (2) there has not
been a finding by such other entity that grounds for termination of Executive’s
employment for Cause exist.

 

a.              The Revenue PRSUs shall be forfeited in their entirety if 2020
Revenue does not exceed 2017 Revenue, and shall vest at target if 2020 Revenue
equals or exceeds $720 million.  If 2020 Revenue is between 2017 Revenue and
$720 million, the number of Revenue PRSUs that vest shall be determined based on
linear interpolation from 0% of the target number of Revenue PRSUs if 2020
Revenue equals 2017 Revenue to 100% of the target number of Revenue PRSUs if
2020 Revenue equals or exceeds $720 million.

 

b.              The AEBITDA PRSUs shall be forfeited in their entirety if 2020
Adjusted EBITDA does not exceed 2017 Adjusted EBITDA, and shall vest at target
if 2020 Adjusted EBITDA equals or exceeds $250 million.  If 2020 Adjusted EBITDA
is between 2017 Adjusted EBITDA and $250 million, the number of AEBITDA PRSUs
that vest shall be determined based on linear interpolation from 0% of the
target number of AEBITDA PRSUs if 2020 Adjusted EBITDA equals 2017 Adjusted
EBITDA to 100% of the target number of AEBITDA PRSUs if 2020 Adjusted EBITDA
equals or exceeds $250 million.

 

c.               Notwithstanding anything in the award agreement to the
contrary, the Committee may adjust the number of PRSUs that vest if it
determines that, because of changes in the value of SciPlay Shares from the
initial offering price of the Social IPO, vesting as set forth above would
result in Executive receiving substantially more or less in value than
contemplated by the parties. For example, if the stock price at the time of
vesting is three times the initial

 

3

--------------------------------------------------------------------------------



 

offering price, such that if the Social Award fully vests Executive would
receive SciPlay Shares worth $36 million, the Committee may reduce the number of
PRSUs that vest. In no event, however, shall any such increase or reduction in
the number of PRSUs that vest result in Executive receiving more or less in
value than if the price per share of SciPlay Shares at the time of vesting is
unchanged from the initial offering price of the Social IPO.

 

5.                                      Payment. The SciPlay Shares underlying
the PRSUs that vest in accordance with Section 4 shall be delivered to Executive
as soon as practicable following the date on which SciPlay’s 2020 fiscal year
results are audited and approved by the Committee, but in no event later than
March 15, 2021.

 

6.                                      The Plan; Change in Control.

 

a.              The Social Award shall be granted pursuant to the Plan, subject
to the terms and conditions of the Plan, except to the extent otherwise provided
herein, and evidenced by the execution of an award agreement pursuant thereto,
but in all respects consistent with the terms of this Agreement. For the
avoidance of doubt, notwithstanding anything in the Plan to the contrary, no
terms of this Agreement shall be altered or diminished in any manner without the
written consent of Executive.

 

b.              In the event a “Change in Control” (as defined in the Plan)
occurs prior to the determination of the Committee of the number of PRSUs that
vest pursuant to Section 4 of this Agreement or a forfeiture of the PRSUs in
accordance with this Agreement, then (i) if a Qualifying SciPlay Termination
occurred prior to such Change in Control, then 2020 Revenue and 2020 Adjusted
EBITDA shall be deemed achieved at $720 million and $250 million, respectively,
such that Executive shall vest in the target number of PRSUs or (ii) in all
other cases, the Social Award shall be treated in accordance with
Section 9(a) of the Plan (i.e., vest based on a performance level determined by
the Committee); provided that the Committee shall have full discretion to adjust
the form of consideration that may be payable in respect of the Social Award in
connection with a Change in Control into cash or equity of the successor to, or
parent entity of, SciPlay following such Change in Control on a basis providing
for equal value at the time of such adjustment.  In the event the PRSUs vest in
accordance with this Section 6(b), the consideration underlying such PRSUs shall
be delivered to Executive within 15 business days following the occurrence of
the Change in Control.

 

7.                                      Taxes and Internal Revenue Code 409A. 
All payments made to Executive will be subject to and made in accordance with
Section 3(f) of the Employment Agreement. Unless otherwise elected by Executive,
with respect to any tax obligation (whether federal, state, local, foreign or
otherwise) of Executive arising with respect to the Social Award, SciPlay shall
reduce the number of SciPlay Shares due with respect to the Social Award by a
number of SciPlay Shares having a fair market value (as determined by the
Committee and measured as of the date on which the tax obligation is incurred)
sufficient to cover the amount of any applicable tax obligation. To the extent
all or a portion of the Social Award constitutes deferred compensation subject
to Section 409A, Section 4(g) of the Employment Agreement shall apply to the
Social Award, in each case, mutatis mutandis.

 

8.                                      Forfeiture; “Clawback” Policies. 
Section 5.6 of the Employment Agreement shall apply to the Social Award, mutatis
mutandis.

 

4

--------------------------------------------------------------------------------



 

9.                                      Construction.  The provisions of the
Social Award shall be interpreted and administered as determined by the
Committee in a manner to prevent duplication of the aggregate opportunity
provided hereunder.

 

10.                               Determinations by Committee.  All
determinations by the Committee (or by the Board of Directors of SciPlay or any
committee thereof) under this Agreement shall be made in its good faith and
reasonable discretion, with Executive having the opportunity to provide input to
a member of the Committee (or the Board of Directors of SciPlay or any committee
thereof, as applicable).  The Committee shall consult with the SciGames
Compensation Committee concerning its determinations.

 

11.                               Governing Law; Arbitration. This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York applicable to agreements made and to be wholly performed within that
State, without regard to its conflict of laws provisions.  Section 12(b) of the
Employment Agreement shall apply to this Agreement, mutatis mutandis.

 

12.                               Counterparts.  This Amendment may be executed
in counterparts, each of which shall for all purposes be deemed to be an
original and all of which shall constitute the same instrument.  Delivery of an
executed counterpart of a signature page of this Amendment by electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.

 

13.                               Survivability.  The provisions of this
Agreement which by their terms call for performance subsequent to termination of
Executive’s employment hereunder, or of this Agreement, shall so survive such
termination, whether or not such provisions expressly state that they shall so
survive.

 

14.                               Notices.  All notices and other communications
to be given or to otherwise be made to any party to this Agreement shall be
deemed to be sufficient if contained in a written instrument delivered in person
or duly sent by certified mail or by a recognized national courier service,
postage or charges prepaid, (a) to SciPlay, at 6601 Bermuda Road, Las Vegas, NV
89119, Attn: General Counsel, (b) to Executive, at the last address shown in the
Company’s records, with a copy (which shall not constitute notice) to: Gillian
Emmett Moldowan, Shearman & Sterling LLP, 599 Lexington Avenue, New York, NY
10022, or (c) to such other replacement address as may be designated in writing
by the addressee to the addressor.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of May 7, 2019.

 

 

SCIPLAY CORPORATION

 

 

 

By:

/s/ Joshua Wilson

 

Name: Joshua J. Wilson

 

Title: Chief Executive Officer

 

 

 

 

 

/s/ Barry L. Cottle

 

Barry L. Cottle

 

[Signature Page to Social Award Agreement]

 

--------------------------------------------------------------------------------